DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 05/11/2021 is acknowledged. Claims 15-20 are withdrawn as being drawn to a nonelected Group of Invention. 
Applicant’s election without traverse of Species 1 (Fig. 2) in the reply filed on 05/11/2021 is acknowledged. Applicant submits that claims 1-14 are generic to the elected species. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-20 are pending in the application. Of these pending claims, claims 15-20 are withdrawn as being drawn to a nonelected Group of Invention. 
	Claims 1-14 are under examination. 

Information Disclosure Statement


Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 recites “the holding structure portion.” However, claim 1 – the claim from which claim 13 depends – recites “a holding structure.” Examiner is assuming that the “holding structure portion” recited in claim 13 is intended to be the same structure as the “holding structure” recited in claim 1. Nevertheless, Examiner still respectfully requests amending the claim language to clarify whether the “holding structure” of claim 1 and the “holding structure portion” of claim 13 are intended to be equivalent. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"a holding structure which holds an imaging transducer" in claim 1, also referenced in claims 2-3, 5, 9-11, and 13-14
“an attachment portion which attaches the holding structure to a patient” in claim 1, also referenced in claim 4
“a securing portion to secure an imaging transducer” in claim 5, also referenced in claims 6-7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “wherein the transducer holder moves linearly relative to the holding structure.” This phrase, and particularly the term “linearly” is unclear and renders the claim indefinite. As claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what exactly is intended through the use of the phrase “moves linearly.” The specification and the claims do not provide a clear definition or teaching of what is implied by the term “linearly,” further contributing to the indefiniteness of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tchang et al. (US 2018/0263597 A1, hereinafter "Tchang").

	Regarding claim 1, Tchang discloses: 
An imaging transducer holding device ("a holder which is suitable for a broad range of medical instruments" Tchang: [0011]) for use with a patient ("probe holder, which ensures that there is a correct fixation of the probe at a specific place on the body" Tchang: [0012]), comprising:
a holding structure ("inserted medical instrument 200 held by the device 100" Tchang: [0069]) which holds an imaging transducer ("Base module 102 comprises a receiver module 105 which is arranged for holding a customized or customizable adapter or receiver 106 for receiving and retaining a medical instrument such as an ultrasound probe" Tchang: [0068]);
an attachment portion ("fastening means 120 a,b,c,d are attached to the base 101" Tchang: [0067], Fig. 1) which attaches the holding structure to a patient ("base 101, which is arranged for being fixated on a patient's body" Tchang: [0067], Fig. 1).

Regarding claim 2, Tchang discloses: 
The holding device according to claim 1, as described above, 
wherein the holding structure includes an opening for the imaging transducer ("receiver 106 comprises a fitting 106 a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200" Tchang: [0092]).

Regarding claim 3, Tchang discloses: 
The holding device according to claim 1, as described above, 
wherein the holding structure is shaped to fit the patient ("Base 101 comprises a contact layer 110 which is arranged for making contact with a body part of a patient" Tchang: [0069]).

Regarding claim 4, Tchang discloses: 
The holding device according to claim 1, as described above, 
wherein the attachment portion is a strap ("fastening means 120 a,b,c,d are preferably elastic bands or straps" Tchang: [0067], Fig. 1).

Regarding claim 5, Tchang discloses: 
The holding device according to claim 1, as described above, 
wherein the holding structure includes a securing portion to secure an imaging transducer in the holding structure ("instrument 200 is held tight by receiver 106, which may be locked by locking means 104 d" Tchang: [0069]).

Regarding claim 7, Tchang discloses: 
The holding device according to claim 5, as described above, 
wherein the securing portion is screw ("locking element, such as a friction element, a bolt or a screw which is arranged for locking" Tchang: [0028]).

Regarding claim 8, Tchang discloses: 
The holding device according to claim 1, as described above, 
further comprising a transducer holder ("receiver module 105 and/or receiver 106 may be configured to enable coupling, connecting and/or mounting of an ultrasound probe thereon" Tchang: [0092]).

Regarding claim 9, Tchang discloses: 
The holding device according to claim 8, as described above, 
wherein the transducer holder moves relative to the holding structure ("device may also be configured to employ other moving mechanisms such as a twisting (rotation and translation) movement" Tchang: [0039]).

Regarding claim 10, Tchang discloses: 
The holding device according to claim 8, as described above, 
wherein the transducer holder moves linearly relative to the holding structure ("receiver is rotationally movable and longitudinally displaceable relative to the surface contact area" Tchang: [0042]; "device for adjusting the position of a medical imaging instrument, such as an ultrasound probe, in a number of rotational and translational axes" Tchang: [0001]).

Regarding claim 11, Tchang discloses: 

wherein the transducer holder moves rotationally relative to the holding structure ("receiver is rotationally movable and longitudinally displaceable relative to the surface contact area" Tchang: [0042]; "a connection can be employed which enables relative angular movement between two components" Tchang: [0036]).

Regarding claim 12, Tchang discloses: 
The holding device according to claim 1, as described above, 
further comprising a backing portion ("base 101 of the device 100 further comprises a fastening member 180 providing at least one fastening positions 180 a at which one or more fastening means 120 can be attached for achieving fixation. The device 100 can be secured to a patient by means of one or more straps and strap clips. For example, a horizontal cross-chest straps, shoulder straps, knee straps, arm straps, etc. Other types of straps can be used" Tchang: [0115]).

Regarding claim 13, Tchang discloses: 
The holding device according to claim 1, as described above, 
wherein the holding structure portion is made by injection molding, blow molding, rotational molding or compression molding or by 3D printing ("fitting 106 a can be custom-molded for one or more ultrasound probe models" Tchang: [0093]).

Regarding claim 14, Tchang discloses: 
The holding device according to claim 1, as described above, 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tchang in view of Vezina (US 2010/0168577 A1, hereinafter "Vezina").

Regarding claim 6, Tchang discloses: 
The holding device according to claim 5, as described above. 
Tchang remains silent on: 
wherein the securing portion is a strap.
However, in a similar invention in the same field of endeavor, Vezina teaches a device for acquiring ultrasound-generated data from a patient including a securing system and a probe configured for connection to the securing system: 
wherein the securing portion is a strap ("retention member may be in the form of a strap system provided to secure the probe 104 to the anchoring member. The strap system can be a system of elastic straps, a belt type system, a pair of hook and loop type straps or other strap securing system 102" Vezina: [0075]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device for fixating a medical instrument disclosed by Tchang, by including the securing system for an ultrasound device as taught by Vezina. One of ordinary skill in the art would have been motivated to make this modification because “the straps 146 are a more strap 146 can stretch and resist dislodgement of the probe 104” (Vezina: [0076], Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793